Case 3:19-cr-00168-HTW-LRA Document5 Filed 08/20/19 Page 1 of 1

 

SOUTHERN DISTRICT OF MISSISSIPPI

FILED

PRAECIPE FOR WARRANT AUG 20 2019

ARTHUR JOHNSTON
BY eerie DEPUTY,

 

 

 

 

THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

UNITED STATES OF AMERICA

v. cRIMINAL NO: 31 4er [68 ATW

PASCUAL LUCAS-PEREZ

a/k/a Eric G. Hernandez

a/k/a Eric Gonzalo Hernandez
(Wherever Found)

The Clerk of this Court will issue a warrant, an indictment against the above-named

defendant having been filed in the above-entitled cause on the Ake of August, 2019.

“|
This the DO's, of August, 2019.

D. MICHAEL HURST, JR.
United States Attorney

By: LEXA SS
ASSISTANT D STATES ATTORNEY

MSB # 3690

Warrant issued:

(SLM/HSI)
